DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10th 2021 has been entered.

	Claims status:
	Claims 1, 3-10 and 13-19 are pending.
	Claims 2 and 11-12 are cancelled.
	Claims 1, 7 and 19 are amended.
	Claim 18 is withdrawn from consideration.
	Claims 1, 3-10, 13-17 and 19 are being examined as follow:




Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10th 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the limitation “the outer part” is lack of antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-9, 14-17 and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tentorio (US2017/0143157A1 previously cited).
	Regarding claim 1, Tentorio discloses a system for preparing a quantity of beverage suitable for consumption (refer to Tentorio’s title “Single serve brewing machine”), the system (refer to Tentorio’s title “Single serve brewing machine”) comprising: 
	a first exchangeable capsule (cartridge #A, fig.2a) and a second exchangeable capsule (cartridge #B, fig.2a), the second exchangeable capsule (cartridge #B, fig.2a) being larger than the first exchangeable capsule (cartridge #A, fig.2a), and 
	an apparatus (brewing machine #100, fig.2a) including a first brew chamber part (one of the spring members #132, fig.3) and a second brew chamber part (another one of the spring members #132, fig.3) forming a brew chamber (refer to fig.1a) for closing around (refer to fig.3) one of the first exchangeable capsule (cartridge #A, fig.2a) and second exchangeable capsule (cartridge #B, fig.2a) while preparing the quantity of beverage, and 
	a fluid dispensing device for supplying an amount of fluid under pressure to the first brew chamber part [refer to Par.0050 cited: “ In operation, water from a source (such as a water tank or plumbed in water connection), is heated and dispensed through the housing 102 or brewing chamber to a user's cup via a dispenser nozzle”]
	wherein the first brew chamber part  (one of the spring member #132, fig.3) includes a cavity (refer to the “cavity” in fig. 1a) for receiving the first (cartridge #A, fig.2a) or second exchangeable capsule (cartridge #B, fig.2a), 
refer to fig. 3 annotated above) of the second exchangeable capsule (cartridge #B, fig.2a) comprises a cup-shaped body (refer to the body shape of cartridge #B, fig.2a), a lid [refer to “lid” in Par.0043 cited: “…cartridge includes a rigid outer cup or cartridge that is hermetically sealed with a lid at the opening…”] and a flange (refer to fig. 2c annotated below), wherein the cup-shaped body (refer to the body shape of cartridge #B, fig.2a) comprise a bottom (refer to the bottom of cartridge #B, fig.2a) and an outer circumferential wall (refer to fig. 3 annotated above) of the second exchangeable capsule (cartridge #B, fig.2a),
	wherein the first brew chamber part (one of the spring member #132, fig.3) and the second exchangeable capsule (cartridge #B, fig.2a) are adapted to each other such that the outer circumferential wall (refer to fig. 3 annotated above) of the second exchangeable capsule (cartridge #B, fig.2a) engages at least part of the inner circumferential wall of the cavity of the first brew chamber part (one of the spring member #132, fig.3) when loading the second exchangeable capsule (cartridge #B, fig.2a) into the first brew chamber part (one of the spring member #132, fig.3).

    PNG
    media_image1.png
    467
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    659
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    388
    768
    media_image3.png
    Greyscale


	Regarding claim 3, Tentorio discloses substantially all features set forth in claim 1, Tentorio further discloses the outer part (refer to fig. 3 annotated above) of the second exchangeable capsule (cartridge #B, fig.2a) comprise a protrusion (refer to zoomin fig.3 annotated below).

    PNG
    media_image4.png
    686
    732
    media_image4.png
    Greyscale


	Regarding claim 5, Tentorio discloses substantially all features set forth in claim 3, Tentorio further discloses the protrusion (refer to zoomin fig.3) comprise at least one annular protrusion (refer to zoomin fig.3).

Regarding claim 6, Tentorio discloses substantially all features set forth in claim 5, Tentorio further discloses the annular protrusion is continuous along the outer circumferential wall (refer to cartridge #B in fig.6c).

    PNG
    media_image5.png
    495
    695
    media_image5.png
    Greyscale


	Regarding claim 7, Tentorio discloses substantially all features set forth in claim 1, Tentorio further discloses the part of the inner circumferential wall of the cavity (refer to fig. 2c annotated below) that the second exchangeable capsule (refer to cartridge #B in fig.2c) is arranged to engage with is an outer edge of the inner circumferential wall of the cavity (refer to fig. 2c annotated below); and 
	the flange (refer to fig. 2c annotated below) comprising a thickened part at the outer edge of the flange (refer to fig. 2c annotated below).


    PNG
    media_image6.png
    547
    718
    media_image6.png
    Greyscale


	Regarding claim 8, Tentorio discloses substantially all features set forth in claim 7, Tentorio further discloses the flange has a flange diameter larger than a diameter of the outer edge of the inner circumferential wall of the cavity (refer to zoomin fig. 2C shown above).

	Regarding claim 9, Tentorio discloses substantially all features set forth in claim 1, Tentorio further discloses the first brewing chamber part (one of the spring member #132, fig.2b) and the second exchangeable capsule (refer to cartridge #B in fig.2c) are adapted to each other such that the second exchangeable capsule (refer to cartridge #B in fig.2c) center in the cavity (refer to the “cavity” in fig. 1a) by means of the outer part (refer to fig. 3 annotated above).

	Regarding claim 14, Tentorio discloses substantially all features set forth in claim 1, Tentorio further discloses the first brew chamber part (one of spring member #132, fig.2b) and the first exchangeable capsule (cartridge #A, fig.2b) are adapted to each other such that a flange (refer to zoomin fig.2b annotated) of the first exchangeable capsule (cartridge #A, fig.2b) engages at least part of an inner circumferential wall (refer to fig. 2b) of the first brew chamber part (one of spring member #132, fig.2b) when loading the first exchangeable capsule (cartridge #A, fig.2b) into the first brewing chamber part (one of spring member #132, fig.2b). 

    PNG
    media_image7.png
    272
    454
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    500
    531
    media_image8.png
    Greyscale


	Regarding claim 15, Tentorio discloses substantially all features set forth in claim 14, Tentorio further discloses the first brew chamber part (one of spring member #132, fig.2b) and the first exchangeable capsule (cartridge #A, fig.2b) are adapted to each other such that the first exchangeable capsule (cartridge #A, fig.2b) center in the cavity (refer to the “cavity” in fig. 1a) by mean of the flange (refer to zoomin fig.2b annotated).

	Regarding claim 16, Tentorio discloses substantially all features set forth in claim 1, Tentorio further discloses a diameter of the second exchangeable capsule (cartridge #B, zoomin fig.2A) is larger than a diameter of the first exchangeable capsule (cartridge #A, zoomin fig.2A) (refer to zoomin fig.2A shown below).

    PNG
    media_image9.png
    406
    696
    media_image9.png
    Greyscale


	Regarding claim 17, Tentorio discloses substantially all features set forth in claim 1, Tentorio further discloses an axial length of the second exchangeable capsule (cartridge #B, zoomin fig.2A) is larger than an axial cartridge #A, zoomin fig.2A) (refer to zoomin fig.2A shown below).

	Regarding claim 19, Tentorio discloses substantially all features set forth in claim 1, Tentorio further discloses the first brew camber part (one of spring member #132, fig.2b) includes a cavity (refer to the “cavity” in fig. 1a) having an invariable shape (noted: the shape of the “cavity” in fig. 1a does not change) for holding (refer to fig.2b) one of the first exchangeable capsule (cartridge #A, zoomin fig.2A) and the second exchangeable capsule (cartridge #A, zoomin fig.2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 10, and 13 are rejected under 35 U.S.C.103 as being unpatentable over Tentorio (US2017/0143157A1 previously cited), in view of Fin (US8210096B2 previously cited).
	Regarding claim 4, Tentorio discloses substantially all features set forth in claim 1, Tentorio does not disclose the protrusion comprises at least two ribs extending from an outer circumferential wall, which ribs are preferably annularly substantially equidistantly distributed over the circumferential wall and extending from a center axis of the second exchangeable capsule.
	Fin discloses the protrusion (refer to Zoom in Fig annotated below) comprises at least two ribs (refer to Zoom in Fig annotated below) extending from an outer circumferential wall, which ribs (refer to Zoom in Fig annotated below) are preferably annularly substantially equidistantly distributed over the circumferential wall (refer to Zoom in Fig annotated below) and extending from a center axis (Axis A-A) of the second exchangeable capsule (Capsule #C) (refer to Fin Fig.2 and Zoom in Fig of Fig 2 annotated below).

    PNG
    media_image10.png
    590
    813
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    681
    900
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tentorio’s system with the protrusion comprises at least two ribs extending from an outer circumferential wall, which ribs are preferably annularly substantially equidistantly distributed over the circumferential wall and extending from a center axis of the second exchangeable capsule, as taught by Fin, in order to provide a system that is simple in construction, inexpensive, reliable and simple to perform maintenance [refer to Col 2 line 19-27 cited: “…two portions of the chamber in the open position, the construction of which is particularly simple and inexpensive…” and “…an infusion device which is very reliable and simple to perform maintenance on…”].

	Regarding claim 10, Tentorio discloses substantially all features set forth in claim 1, Tentorio further discloses the first exchangeable capsule (cartridge #A, fig.2a) and the second exchangeable capsule (cartridge #B, fig.2a).
Tentorio does not disclose the first brew chamber part includes a centering module at a bottom of the cavity, wherein the capsules are arranged to cooperate with the centering module for centering the first exchangeable capsule and the second exchangeable capsule near the bottom of the cavity.
	Fin discloses the first brew chamber part (portion #3) includes a centering module (movable unit #37, slider #37, center hole #43, perforator #45, and spring #41) at the bottom of the cavity (between two #21), wherein the capsules (capsule #C) are arranged to cooperate with the centering module (movable unit #37, slider #37, center hole #43, perforator #45, and spring #41) for centering the first and second capsules (capsule #C) near the bottom of the cavity (between two #21) (refer to Fin Fig.2 shown above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tentorio’s system with the first brew chamber part includes a centering module at a bottom of the cavity, wherein the first exchangeable capsule and the second exchangeable capsule are arranged to cooperate with the centering module for centering the first exchangeable capsule and the second exchangeable capsule near the bottom of the cavity, as taught by Fin, in order to provide a system that is simple in construction, inexpensive, reliable and simple to perform maintenance [refer to Col 2 line 19-27 cited: “…two portions of the chamber in the open position, the construction of which is particularly simple and inexpensive…” and “…an infusion device which is very reliable and simple to perform maintenance on…”].

	Regarding claim 13, the modification of Tentorio and Fin discloses substantially all features set forth in claim 10, Tentorio does not disclose the centering module further comprising a helical spring comprising a distal end 
	Fin discloses the centering module (movable unit #37, slider #37, center hole #43, perforator #45, and spring #41) further comprising a helical spring (spring #41) comprising a distal end (slider #37) projecting from the bottom of the cavity (between two #21) and the first and second exchangeable capsules (capsule #C) comprise an abutment (refer to Fin Zoom in Fig.2 annotated below) arranged to be received by the distal end (slider #37) of the helical spring (spring #41).

    PNG
    media_image12.png
    681
    900
    media_image12.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tentorio’s system with the centering module further comprising a helical spring comprising a distal end projecting from the bottom of the cavity and the first and second exchangeable capsules are configured to be at least in part received by the distal end of the helical spring, as taught by Fin, in order to provide a two portions of the chamber in the open position, the construction of which is particularly simple and inexpensive…” and “…an infusion device which is very reliable and simple to perform maintenance on…”].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10, 13-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, 10-14, 16-17, 20-21, 27-32, 34, and 47-48 of copending Application No. 16262865. 

Application 16265950
Copending Application 16262865
1. (Currently Amended) A system for preparing a quantity of beverage suitable for consumption, the system comprising: a first  exchangeable capsule and a second  exchangeable capsule, the second exchangeable capsule being larger than the first exchangeable capsule, and an apparatus including a first brew chamber part and a second brew chamber part forming a brew chamber for closing around one of the first exchangeable capsule and the second exchangeable capsule while preparing the quantity of the beverage, and a fluid dispensing device for supplying an amount of fluid, under pressure to the first brew chamber part, wherein the first brew chamber part includes a cavity for receiving the first or second exchangeable capsule, wherein the outer part of the second exchangeable capsule comprises a cup-shaped body, a lid and a flange, wherein the cup-shaped body comprises a bottom and an outer circumferential wall of the second exchangeable capsule, wherein the first brew chamber part and the second exchangeable capsule are adapted to each other such that an outer part of the second exchangeable capsule engages at 

3. (Previously Presented) The system according to claim 1, wherein the outer part of the second exchangeable capsule comprises a protrusion.  

4. (Currently Amended) The system according to claim 1, wherein the outer part of the second exchangeable capsule comprises a protrusion, and wherein the protrusion comprises at least two ribs extending from the outer circumferential wall of the second exchangeable capsule.  

5. (Previously Presented) The system according to claim 3, wherein the protrusion comprises at least one annular protrusion.  

6. (Previously Presented) The system according to claim 5, wherein the annular protrusion is continuous along the outer circumferential wall.  

7. (Currently Amended) The system according to claim 1, wherein: the part of the inner circumferential wall of the cavity that the second exchangeable capsule is arranged to engage with is an outer edge of the inner circumferential wall of the cavity; and the flange comprising a thickened part at the outer edge of the flange.  

8. (Previously Presented) The system according to claim 7, wherein the flange has a flange diameter larger than a diameter of the outer edge of the inner circumferential wall of the cavity.  

9. (Previously Presented) The system according to claim 1, wherein the first brew chamber part and the second exchangeable capsule are adapted to each other such that the second exchangeable capsule centers in the cavity by means of the outer part. 
 
10. (Previously Presented) The system according to claim 1, wherein the first brew chamber part includes a centering module at a bottom of the cavity, wherein the first exchangeable capsule and the second exchangeable capsule  are arranged to cooperate with the centering module for centering the first exchangeable capsule and the second exchangeable capsule  near the bottom of the cavity.  

13. (Previously Presented) The system according to claim 10, the centering module further comprising a helical spring comprising a distal end projecting from the bottom of the cavity and the first and second exchangeable capsules are configured to be at least in part received by the distal end of the helical spring. 
 
14. (Previously Presented) The system according to claim 1, wherein the first brew chamber part and the first exchangeable capsule are adapted to each other such that a flange of the first exchangeable capsule engages at least part of an inner  

15. (Previously Presented) The system according to claim 14, wherein the first brew chamber part and the first exchangeable capsule are adapted to each other such that the first exchangeable capsule centers in the cavity by means of the flange.  

16. (Previously Presented) The system according to claim 1, wherein a diameter of the second exchangeable capsule is larger than a diameter [[than]] of the first exchangeable capsule.
 
17. (Previously Presented) The system according to claim 1, wherein an axial length of the second exchangeable capsule is larger than an axial length of the first exchangeable capsule.  
19. (New) The system of claim 1, wherein the first brew chamber part includes a cavity having an invariable shape for holding one of the first exchangeable capsule and the second exchangeable capsule.

19.   (Currently Amended) The system of claim 1, wherein the cavity of the first brew chamber part has an invariable shape for holding one of the first exchangeable capsule and the second exchangeable capsule.


2. (Original) The system according to claim 1, wherein the peripheral portion is arranged to abut against the second exit 
 
3. (Original) The system according to claim 1, wherein the peripheral portion is arranged to abut against the first brew chamber part when the cavity holds the first capsule while brewing.  

6. (Currently Amended) The system according to claim 1 wherein the central portion is movable from a ready position to a first brewing position or to a second brewing position.  

8. (Original) The system according to claim 6, wherein the central portion is biased in the ready position.  

10. (Original) The system according to claim 6, wherein the central portion is arranged to abut against the second exit area in the second brewing position when the first and second brew chamber part are closed around the second capsule.
 
11. (Original) The system according to claim 7, wherein the central portion is arranged to abut against the first exit area in the first brewing position when the first and second brew chamber part are closed around the first capsule.
 
12. (Original) The system according to claim 6, wherein the second capsule is arranged for moving the central portion from the ready position to the second brewing position.  

13. (Currently Amended) The system according to claim 6 [[7]], wherein the first capsule is arranged for moving the central portion from the ready position to the first brewing position.  

14. (Currently Amended) The system according to claim 12, wherein the first brew chamber part is arranged for being moved towards the second brew chamber part, and wherein the first brew chamber part pushes the first or second capsule against the central portion. 
 
16. (Original) The system according to claim 1, wherein an axial length of the second capsule is larger than an axial length of the first capsule. 
 
17. (Currently Amended) The system according to claim 1, wherein the first brew chamber part has a substantially annular first abutment surface in the cavity wherein the first abutment surface is arranged for abutting a flange-like first rim of the first capsule there against when the cavity holds the exchangeable first capsule, and wherein the first brew chamber part has a substantially annular second abutment surface, wherein the second abutment surface is arranged for abutting a flange-like second rim of the second capsule there against when the cavity holds the exchangeable second capsule.  

20. (Original) The system according to claim 17, wherein the substantially annular first abutment surface and the substantially annular second abutment  

21. (Original) The system according to claim 17, wherein the substantially annular first abutment surface is spaced from the substantially annular second abutment surface in an axial direction of the first brew chamber part.  

27. (Currently Amended) The system according to claim 1, further comprising a locking mechanism for locking the central extraction plate in an extended first brewing position when the cavity holds the first capsule.  

28. (Original) The system according to claim 27, wherein the locking mechanism is configured for releasing the locking of the central portion of the extraction plate in a second brewing position when the cavity holds the second capsule. 
 
29. (Original) The system according to claim 27, wherein the first brew chamber part includes an actuator for actuating the locking mechanism.
 
30. (Original) The system according to claim 29, wherein the locking mechanism is actuated while closing the first brew chamber part against the second brew chamber part.
 
31. (Original) The system according to claim 27, wherein the system is arranged such that, while closing the first brew chamber part against the second brew chamber part, when the cavity holds the second capsule, the central portion is pushed beyond the locking mechanism by the second capsule before the locking mechanism is actuated by the first brew chamber part.  

32. (Original) The system according to claim 27, wherein the system is arranged such that, while closing the first brew chamber part against the second brew chamber part, when the cavity holds the first capsule, the locking mechanism is actuated by the first brew chamber part before the central portion is pushed beyond the locking mechanism by the first capsule.  

34. (Currently Amended) The system according to claim 1, further comprising a sensor arranged for determining that the central extraction plate passes a predetermined position between the extended position and the retracted position, and further comprising a flow control unit arranged for controlling a parameter of fluid to be supplied to the capsule, wherein the flow control unit is arranged switch from operating in a first mode to operating in a second mode when the sensor determines that the central extraction plate has passed the predetermined position between the extended position and the retracted position.  

47. (Original) The system according to claim 1, wherein the central portion includes a first sealing member arranged for providing a fluid sealing engagement 
 
48. (Original) The system according to claim 1, wherein the peripheral portion includes a second sealing member arranged for providing a fluid sealing engagement between the peripheral portion and the first brew chamber part when forming the brew chamber for holding the second capsule.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16262865 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16262865.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10, 13-17 and 19 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Issued Patent No. 10966564. 

Application 16265950
Issued Patent 10966564
1. (Currently Amended) A system for preparing a quantity of beverage suitable for consumption, the system comprising: a first  exchangeable capsule and a second  exchangeable capsule, the second exchangeable capsule being larger than the first exchangeable capsule, and an apparatus including a first brew chamber part and a second brew chamber part forming a brew chamber for closing around one of the first exchangeable capsule and the second exchangeable capsule while preparing the quantity of the beverage, and a fluid dispensing device for supplying an amount of fluid, under pressure to the first brew chamber part, wherein the first brew chamber part includes a cavity for receiving the first or second exchangeable capsule, wherein the outer part of the second exchangeable capsule comprises a cup-shaped body, a 

3. (Previously Presented) The system according to claim 1, wherein the outer part of the second exchangeable capsule comprises a protrusion.  

4. (Currently Amended) The system according to claim 1, wherein the outer part of the second exchangeable capsule comprises a protrusion, and wherein the protrusion comprises at least two ribs extending from the outer circumferential wall of the second exchangeable capsule.  

5. (Previously Presented) The system according to claim 3, wherein the protrusion comprises at least one annular protrusion.  

6. (Previously Presented) The system according to claim 5, wherein the annular protrusion is continuous along the outer circumferential wall.  

7. (Currently Amended) The system according to claim 1, wherein: the part of the inner circumferential wall of the cavity that the second exchangeable capsule is arranged to engage with is an outer edge of the inner circumferential wall of the cavity; and the flange comprising a thickened part at the outer edge of the flange.  

8. (Previously Presented) The system according to claim 7, wherein the flange has a flange diameter larger than a diameter of the outer edge of the inner circumferential wall of the cavity.  

9. (Previously Presented) The system according to claim 1, wherein the first brew chamber part and the second exchangeable capsule are adapted to each other such that the second exchangeable capsule centers in the cavity by means of the outer part. 
 
10. (Previously Presented) The system according to claim 1, wherein the first brew chamber part includes a centering module at a bottom of the cavity, wherein the first exchangeable capsule and the second exchangeable capsule  are arranged to cooperate with the centering module for centering the first exchangeable capsule and the second exchangeable capsule  near the bottom of the cavity.  

13. (Previously Presented) The system according to claim 10, the centering module further comprising a helical spring comprising a distal end projecting from the bottom of the cavity and the first and second exchangeable capsules are 
 
14. (Previously Presented) The system according to claim 1, wherein the first brew chamber part and the first exchangeable capsule are adapted to each other such that a flange of the first exchangeable capsule engages at least part of an inner circumferential wall of the first brew chamber part when loading the first exchangeable capsule into the first brewing chamber part.  

15. (Previously Presented) The system according to claim 14, wherein the first brew chamber part and the first exchangeable capsule are adapted to each other such that the first exchangeable capsule centers in the cavity by means of the flange.  

16. (Previously Presented) The system according to claim 1, wherein a diameter of the second exchangeable capsule is larger than a diameter [[than]] of the first exchangeable capsule.
 
17. (Previously Presented) The system according to claim 1, wherein an axial length of the second exchangeable capsule is larger than an axial length of the first exchangeable capsule.  
19. (New) The system of claim 1, wherein the first brew chamber part includes a cavity having an invariable shape for holding one of the first exchangeable capsule and the second exchangeable capsule.

19.   (Currently Amended) The system of claim 1, wherein the cavity of the first brew chamber part has an invariable shape for holding one of the first exchangeable capsule and the second exchangeable capsule.

 
2. (Original) The system according to claim 1, wherein an axial direction of the first brew chamber part is angled relative to a horizontal direction so that the chamber fill opening faces upwardly if the second capsule is being loaded in the first brew chamber part.  

3. (Original) The system according to claim 1, wherein an axial direction of the first brew chamber part is in a horizontal direction if the second capsule is positioned in the first brew chamber part and the first brew chamber part is being closed by the second brew chamber part to bring the second capsule in the brewing position.  

4. (Original) The system according to claim 1, wherein the second capsule and the first brew chamber part are adapted to each other such that if the second capsule is loaded in the first brew chamber part, the bottom of the second capsule is further centralized within the first brew chamber part while the first brew chamber part is being closed by the second brew chamber part.
 
5. (Original) The system according to claim 1, wherein the second capsule and the first brew chamber part are adapted to each other such that if the second capsule is loaded in the first brew chamber part, the bottom of the second capsule is further centralized within the first brew chamber part while the first brew chamber part is closed by the second brew chamber part and before the at least one knife starts piercing the bottom of the second capsule.  

6. (Original) The system according to claim 1, wherein the system is designed such that the second capsule is only starting to be pierced by the at least one knife if the alignment cap is moved Al mm from the extended position in the direction of the retracted position wherein Al is in the range of approximately 0.5-3mm.  



8. (Original) The system according to claim 7, wherein in the retracted position a portion of the outer surface of the alignment cap which faces the fill opening of the first brew chamber part and a portion of the surface of the bottom of the first brew chamber part which faces the fill opening and extends radially outwards relative to the alignment cap lay flush and in combination form a combined surface having a concave first shape wherein the outer surface of the bottom of the second capsule has a convex second shape which is complementary to the concave first shape so that in the brewing position the bottom of the second capsule fits snugly in a space bounded by the combined surface which has the first shape.  

9. (Original) The system according to claim 1, wherein the first brew chamber part has a third portion extending from the second portion in the direction of the chamber fill opening wherein the second portion has a largest diameter which is smaller than a smallest diameter of the third portion and wherein if the second capsule is in the brewing position the second rim is adjacent the chamber inner sidewall of the first brew chamber part formed by the third portion.  

10. (Original) The system according to claim 1, wherein the second capsule has such a length in an axial direction of the second capsule that if a bottom of the second capsule contacts the alignment cap upon loading while the alignment cap is in the extended position, the second rim is positioned at least partially outside the contour of the first brew chamber part.  

11. (Original) The system according to claim 1, wherein the second capsule has such a length in an axial direction of the second capsule that if a bottom of the second capsule contacts the alignment cap while the alignment cap is in the retracted position, the second rim is positioned inside the contour of the first brew chamber part.  

12. (Original) The system according to claim 1, wherein the second capsule has such a shape that if the second capsule is in the brewing position at least a portion of an outer surface of the sidewall of the second capsule lays adjacent to the chamber inner side wall of the first brew chamber part formed by the first portion.
 
13. (Original) The system according to claim 1, wherein the first capsule is dimensioned such that if the first capsule is located in the first brew chamber part in the brewing position then the first rim is adjacent a portion of the chamber inner 

14. (Original) The system according to claim 1, wherein the cavity of the first brew chamber part comprises a sudden increase of its diameter at the transition area between the first portion and the second portion of the first brew chamber part.  

15. (Currently Amended) The system according to claim 1, wherein an axial direction of the first brew chamber part is angled relative to a horizontal direction so that the chamber fill opening faces upwardly if the second capsule is being loaded in the first brew chamber part; wherein an axial direction of the first brew chamber part is in a horizontal direction if the second capsule is positioned in the first brew chamber part and the first brew -chamber part is being closed by the second brew chamber part to bring the second capsule in the brewing position; and wherein the second capsule has such a shape that during loading, if the axial direction of the first brew chamber is angled relative to a horizontal direction, the second capsule is first guided downwards into the cavity by a lower part of the chamber side wall formed by the first portion wherein subsequently the bottom of the capsule engages the alignment cap such that the capsule is at least partly centralized within the cavity while the capsule bottom is not pierced by the at least one knife and in that the second capsule has such a shape that during loading if the cavity is subsequently tilted so that the axial direction of the first brew chamber is directed horizontally the capsule is at least further centralized within the cavity while the capsule is further pushed into the first brew chamber part by means of the second brew chamber part upon closing of the first brew chamber part by the second brew chamber part. 
 
16. (Original) The system according to claim 1, wherein the mechanism is arranged for preventing the central portion being locked in the first position when the cavity holds the second exchangeable capsule.  

17. (Original) The system according to claim 1, wherein the mechanism is arranged for allowing the central portion being moved into the second position when the cavity holds the second exchangeable capsule. 
 
18. (Original) The system according to claim 1, wherein the system is arranged such that, while closing the first brew chamber part against the second brew chamber part, when the cavity holds the second exchangeable capsule, the central portion is pushed by the second exchangeable capsule in an axial direction of the first brew chamber part in a direction from the first position to the second position and beyond the first position as seen from the at least one knife so that no locking takes place in the first position.  

 
20. (Original) The system according to claim 1, wherein the central portion includes a first sealing member arranged for providing a fluid sealing engagement between the central portion and the peripheral portion when forming the brew chamber for holding the second exchangeable capsule; and wherein the peripheral portion includes a second sealing member arranged for providing a fluid sealing engagement between the peripheral portion and the first brew chamber part when forming the brew chamber for holding the second exchangeable capsule and wherein the first sealing member is arranged for providing a fluid sealing engagement between the central portion and the second exchangeable capsule when forming the brew chamber for holding the second exchangeable capsule.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of Issued Patent No: 10966564 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of Issued Patent No: 10966564.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

Claims 1-10, 13-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-26, 31, and 35-40 of copending Application No. 16265972. 

Application 16265950
Copending Application 16265972
1. (Currently Amended) A system for preparing a quantity of beverage suitable 

3. (Previously Presented) The system according to claim 1, wherein the outer part of the second exchangeable capsule comprises a protrusion.  

4. (Currently Amended) The system according to claim 1, wherein the outer part of the second exchangeable capsule comprises a protrusion, and wherein the protrusion comprises at least two ribs extending from the outer circumferential wall of the second exchangeable capsule.  

5. (Previously Presented) The system according to claim 3, wherein the protrusion comprises at least one annular protrusion.  

6. (Previously Presented) The system according to claim 5, wherein the annular protrusion is continuous along the outer circumferential wall.  

7. (Currently Amended) The system according to claim 1, wherein: the part of the inner circumferential wall of the cavity that the second exchangeable capsule is arranged to engage with is an outer edge of the inner circumferential wall of the cavity; and the flange comprising a thickened part at the outer edge of the flange.  

8. (Previously Presented) The system according to claim 7, wherein the flange has a flange diameter larger than a diameter of the outer edge of the inner circumferential wall of the cavity.  

9. (Previously Presented) The system according to claim 1, wherein the first brew chamber part and the second exchangeable capsule are adapted to each other such that the second exchangeable capsule centers in the cavity by means of the outer part. 

10. (Previously Presented) The system according to claim 1, wherein the first brew chamber part includes a centering module at a bottom of the cavity, wherein the first exchangeable capsule and the second exchangeable capsule  are arranged to cooperate with the centering module for centering the first exchangeable capsule and the second exchangeable capsule  near the bottom of the cavity.  

13. (Previously Presented) The system according to claim 10, the centering module further comprising a helical spring comprising a distal end projecting from the bottom of the cavity and the first and second exchangeable capsules are configured to be at least in part received by the distal end of the helical spring. 
 
14. (Previously Presented) The system according to claim 1, wherein the first brew chamber part and the first exchangeable capsule are adapted to each other such that a flange of the first exchangeable capsule engages at least part of an inner circumferential wall of the first brew chamber part when loading the first exchangeable capsule into the first brewing chamber part.  

15. (Previously Presented) The system according to claim 14, wherein the first brew chamber part and the first exchangeable capsule are adapted to each other such that the first exchangeable capsule centers in the cavity by means of the flange.  

16. (Previously Presented) The system according to claim 1, wherein a diameter of the second exchangeable capsule is larger than a diameter [[than]] of the first exchangeable capsule.
 
17. (Previously Presented) The system according to claim 1, wherein an axial length of the second exchangeable capsule is larger than an axial length of the first exchangeable capsule.  
19. (New) The system of claim 1, wherein the first brew chamber part includes a cavity having an invariable shape for holding one of the first exchangeable capsule and the second exchangeable capsule.

19.   (Currently Amended) The system of claim 1, wherein the cavity of the first brew chamber part has an invariable shape for holding one of the first exchangeable capsule and the second exchangeable capsule.

 
3. (Currently Amended) The system according to claim 2, wherein the locking mechanism is arranged for preventing the central portion being locked in the first position when the cavity holds the second exchangeable capsule. 
 
4. (Currently Amended) The system according to claim 2, wherein the locking mechanism is arranged for allowing the central portion being moved into the second position when the cavity holds the second exchangeable capsule.  

5. (Currently Amended) The system according to claim 2, wherein the central portion is movable from a ready position to a second position when the cavity holds the second exchangeable capsule. 
 
6. (Currently Amended) The system according to claim 2, wherein the central portion is movable from a ready position to the first position when the cavity holds the second exchangeable capsule and/or the first exchangeable capsule.  

7. (Currently Amended) The system according to claim 2, wherein the central portion is biased to a ready position.
 
8. (Currently Amended) The system according to claim 2, wherein the locking mechanism, includes an actuator for actuating the locking mechanism.  

9. (Original) The system according to claim 8, wherein the actuator comprises a frontal surface of the first brew chamber part. 
 
10. (Currently Amended) The system according to claim 2, wherein the locking mechanism is arranged such that it is actuated while closing the first brew chamber part against the second brew chamber part. 
 
 

12. (Currently Amended) The system according to claim 2, wherein the second exchangeable capsule is arranged for moving the central portion from the first position to the second position.  

13. (Currently Amended) The system according to claim 2, wherein the system is arranged such that, while closing the first brew chamber part against the second brew chamber part, when the cavity holds the second exchangeable capsule, the central portion is pushed beyond the locking mechanism by the second exchangeable capsule before the locking mechanism is actuated by the first brew chamber part.  

14. (Currently Amended) The system according to claim 2, wherein the system is arranged such that, while closing the first brew chamber part against the second brew chamber part, when the cavity holds the first exchangeable capsule, the locking mechanism is actuated by the first brew chamber part before the central portion is pushed beyond the locking mechanism by the first exchangeable capsule. 
 
15. (Currently Amended) The system according to claim 8, wherein the locking mechanism includes a locker, for locking the central portion in the first position, the locker being activated by the actuator.
 
16. (Original) The system according to claim 15, wherein the locking mechanism comprises a movable pusher, arranged to be moved by the actuator during closing of the first brew chamber part for translating the locker from an unlocking position into a locking position for locking the central portion in the first position.  

17. (Original) The system according to claim 15, wherein the locker is biased to an unlocking position, for instance by a resilient element.  

18. (Original) The system according to claim 16, wherein the pusher is biased to an extended position towards the actuator.
 
19. (Original) The system according to claim 16 wherein the pusher is slidably guided and/or the locker is pivotably arranged at a body of the second brew chamber part. 
 
20. (Original) The system according to claim 8, wherein the actuator is arranged in such a way that, seen in a direction towards the second brew chamber part, that, when the cavity holds the first exchangeable capsule, the outermost part of the first exchangeable capsule is positioned rearwardly relative to the actuator and, when the cavity holds the second exchangeable capsule, the outermost part of the second exchangeable capsule is positioned  

21. (Currently Amended) The system according to claim 2, wherein the first brew chamber part is movable between a loading position and a brewing position wherein the first brew chamber part in the loading position together with the second brew chamber part defines an open position in which the first or second exchangeable capsule can be inserted into the brew chamber, wherein the first brew chamber part in the brewing position together with the second brew chamber part in the first position defines a closed position in which the first exchangeable capsule fits in the brew chamber, and wherein the first brew chamber part in the brewing position together with the second brew chamber part in the second position defines a closed position in which the second exchangeable capsule fits in the brew chamber.  

22. (Currently Amended) The system according to claim 2, wherein an axial length of the second exchangeable capsule is larger than an axial length of the first exchangeable capsule.  

23. (Currently Amended) The system according to claim 2, wherein the first brew chamber part has a first substantially annular abutment surface in the cavity and a second substantially annular abutment surface, wherein the first abutment surface is arranged for abutting the first exchangeable capsule and preferably a first flange of the first exchangeable capsule there against when the cavity holds the first exchangeable capsule, and wherein the second abutment surface is arranged for abutting the second exchangeable capsule and preferably a second flange of the second exchangeable capsule there against when the cavity holds the second exchangeable capsule, wherein the first substantially annular abutment surface is spaced from the second substantially annular abutment surface in an axial direction of the first brew chamber part.  

24. (Original) The system according to claim 23, wherein the second substantially annular abutment surface is arranged near or at an open end of the cavity.  

25. (Original) The system according to claim 23, wherein the first substantially annular abutment surface and the second substantially annular abutment surface are immobile relative to each other. 
 
26. (Currently Amended) An apparatus for preparing a quantity of beverage suitable for consumption, arranged for being used with a first exchangeable capsule having a first body and a first exit face attached to and  a locking mechanism for locking the central portion in or near the first position when the cavity holds the first exchangeable capsule. 
 
31. (Currently Amended) The system according to claim 2, the second exchangeable capsule comprising a beverage preparation product and having a second body and a second exit face attached to the second body, the diameter of the exit face of said second exchangeable capsule being larger than the diameter of an exit face of a first exchangeable capsule, the first exchangeable capsule comprising a beverage preparation product and having a first body and a first exit face attached to the first body, the second exchangeable capsule being arranged for moving the central portion from the ready position to the second brewing position.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16265972 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16265972.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10, 13-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16265949. 

Application 16265950
Copending Application 16265949
1. (Currently Amended) A system for preparing a quantity of beverage suitable for consumption, the system comprising: a first  exchangeable capsule and a second  exchangeable capsule, the second exchangeable capsule being larger than the first exchangeable capsule, and an apparatus including a first brew chamber part and a second brew chamber part forming a brew chamber for closing around one of the first exchangeable capsule and the second exchangeable capsule while preparing the quantity of the beverage, and a fluid dispensing device for supplying an amount of fluid, under pressure to the first brew chamber part, wherein the first brew chamber part includes a cavity for receiving the first or second exchangeable capsule, wherein the outer part of the second exchangeable capsule comprises a cup-shaped body, a lid and a flange, wherein the cup-shaped body comprises a bottom and an outer circumferential wall of the second exchangeable capsule, wherein the first brew chamber part and the second exchangeable capsule are adapted to each other such that an outer part of the second exchangeable capsule engages at least apart of an inner circumferential wall of the cavity of the first brew chamber part when loading the second exchangeable capsule into the first brew chamber part.  

3. (Previously Presented) The system according to claim 1, wherein the outer part of the second exchangeable capsule comprises a protrusion.  

4. (Currently Amended) The system according to claim 1, wherein the outer part of the second exchangeable capsule comprises a protrusion, and wherein the protrusion comprises at least two ribs extending from the outer circumferential wall of the second exchangeable capsule.  

5. (Previously Presented) The system according to claim 3, wherein the protrusion comprises at least one annular protrusion.  

6. (Previously Presented) The system according to claim 5, wherein the annular protrusion is continuous along the outer circumferential wall.  

7. (Currently Amended) The system according to claim 1, wherein: the part of the inner circumferential wall of the cavity that the second exchangeable capsule is arranged to engage with is an outer edge of the inner circumferential wall of the cavity; and the flange comprising a 

8. (Previously Presented) The system according to claim 7, wherein the flange has a flange diameter larger than a diameter of the outer edge of the inner circumferential wall of the cavity.  

9. (Previously Presented) The system according to claim 1, wherein the first brew chamber part and the second exchangeable capsule are adapted to each other such that the second exchangeable capsule centers in the cavity by means of the outer part. 
 
10. (Previously Presented) The system according to claim 1, wherein the first brew chamber part includes a centering module at a bottom of the cavity, wherein the first exchangeable capsule and the second exchangeable capsule  are arranged to cooperate with the centering module for centering the first exchangeable capsule and the second exchangeable capsule  near the bottom of the cavity.  

13. (Previously Presented) The system according to claim 10, the centering module further comprising a helical spring comprising a distal end projecting from the bottom of the cavity and the first and second exchangeable capsules are configured to be at least in part received by the distal end of the helical spring. 
 
14. (Previously Presented) The system according to claim 1, wherein the first brew chamber part and the first exchangeable capsule are adapted to each other such that a flange of the first exchangeable capsule engages at least part of an inner circumferential wall of the first brew chamber part when loading the first exchangeable capsule into the first brewing chamber part.  

15. (Previously Presented) The system according to claim 14, wherein the first brew chamber part and the first exchangeable capsule are adapted to each other such that the first exchangeable capsule centers in the cavity by means of the flange.  

16. (Previously Presented) The system according to claim 1, wherein a diameter of the second exchangeable capsule is larger than a diameter [[than]] of the first exchangeable capsule.
 
17. (Previously Presented) The system according to claim 1, wherein an axial length of the second exchangeable capsule is larger than an axial length of the first exchangeable capsule.  
19. (New) The system of claim 1, wherein the first brew chamber part includes a cavity having an invariable shape for holding one of the first exchangeable capsule and the second exchangeable capsule.

19.   (Currently Amended) The system of claim 1, wherein the cavity of the first brew chamber part has an invariable shape for holding one of the first exchangeable 


2. (Original) The system according to claim 1, wherein the first sealing member is arranged for providing a fluid sealing engagement between the central portion and the second exchangeable capsule when forming the brew chamber for holding the second exchangeable capsule.

3. (Original) The system according to claim 1, wherein the second sealing member is arranged for providing a fluid sealing engagement between the peripheral portion and the second exchangeable capsule when forming the brew chamber for the second exchangeable capsule holding the second exchangeable capsule.

4. (Original) The system according to claim 1, wherein a side of a rim of the second exchangeable capsule facing away from a cup-shaped body of the second exchangeable capsule is pressed 

5. (Currently Amended) The system according to claim 1, wherein the first brew chamber part is provided with a third sealing member arranged for providing a fluid sealing engagement between the first brew chamber part and a side of a rim of the second exchangeable capsule facing towards a cup-shaped body of the second exchangeable capsule.

6. (Original) The system according to claim 1, wherein the first sealing member is arranged to provide a fluid sealing engagement between the central portion and the first brew chamber part when forming the brew chamber for the first exchangeable capsule.

7. (Original) The system according to claim 6, wherein the first sealing member is arranged to provide a self-reinforcing fluid sealing engagement between the central portion and the first brew chamber part under the effect of fluid pressure in the brew chamber when forming the brew chamber for the first exchangeable capsule.

8. (Original) The system according to claim 1, wherein the first sealing member includes a resilient lip arranged to provide a self-reinforcing sealing engagement between the central portion and the first brew chamber part under the effect of fluid pressure in the brew chamber when forming the brew chamber for the first exchangeable capsule.

9. (Original) The system according to claim 1, wherein the first sealing member is arranged to provide a self-reinforcing sealing engagement between the central portion and the peripheral portion when forming the brew chamber for holding the second exchangeable capsule.

10. (Original) The system according to claim 1, wherein the second sealing member is arranged to provide a self-reinforcing fluid sealing engagement between the peripheral portion and the first brew chamber part under the effect of fluid pressure in the brew chamber when forming the brew chamber for the second exchangeable capsule.

11. (Original) The system according to claim 1, wherein the second sealing member includes a resilient lip arranged to provide a self-reinforcing sealing engagement between the peripheral portion and the first brew chamber part under the effect of fluid pressure in the brew chamber.

12. (Original) The system according to claim 1, wherein the second exchangeable capsule is provided with a sealing member.

13. (Original) The system according to claim 1, wherein a rim of the second exchangeable capsule is provided with a sealing member.



15. (Original) The system according to claim 1, wherein a side of a rim of the second exchangeable capsule facing towards a cup-shaped body of the second exchangeable capsule is provided with a sealing member.

16. (Original) The system according to claim 1, including the first exchangeable capsule.

17. (Original) The system according to claim 1, wherein the first sealing member is arranged for providing a fluid sealing engagement between the central portion and the first brewing chamber part when forming the brew chamber for holding the first exchangeable capsule.

18. (Original) The system according to claim 1, wherein the first sealing member is arranged for providing a fluid sealing engagement between the central portion and the first exchangeable capsule when forming the brew chamber for holding the first exchangeable capsule.

19. (Original) The system according to claim 1, wherein a side of a rim of the first exchangeable capsule facing away from a cup-shaped body of the first exchangeable capsule is pressed against the first sealing member by a first abutment surface of the first brew chamber part.

20. (Original) The system according to claim 1, wherein the first brew chamber part is provided with a fourth sealing member arranged for providing a fluid sealing engagement between the first brew chamber part and a side of a rim of the first exchangeable capsule facing towards a cup-shaped body of the first exchangeable capsule.

21. (Original) A system for preparing a quantity of beverage suitable for consumption, the system comprising: an apparatus including a first brew chamber part and a second brew chamber part forming a brew chamber for selectively holding one of a first and second exchangeable capsules, the second exchangeable capsule having a larger diameter than the first exchangeable capsule, and a fluid dispensing device for supplying an amount of fluid, such as water, under pressure to the first brew chamber part, the first brew chamber part having a cavity for selectively holding one of the first and second exchangeable capsules, the system further including the second exchangeable capsule, wherein the second brew chamber part includes a central portion and a peripheral portion, the central portion being movable into a first position for forming the brew chamber for holding the first exchangeable capsule and a second position forming the brew chamber for holding the second exchangeable capsule, wherein the central portion includes a first sealing 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16265949 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16265949.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
With respect to the Rejection 112b: the applicant’s amendment filed on May 10th 2021 that overcame the Rejection 112b in the previous office action. However, the newly amended claim has raised another issue of 112b Rejection.

Response to Argument
Applicant's arguments, filed on May 10th 2021, have been considered but are not persuasive.
The applicant’s argument: “…Claims 1-3, 5-9, 14-17 and 19 were rejected under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by US20170143157 ("Tentorio"). As mentioned above, claim 2 has been canceled. Subject matter from claim 2 has been incorporated into claim 1. It is respectfully submitted that claims 1, 3, 5-9, 14-17 and 19 are not anticipated by Tentorio for at least the reasons set forth herein. 
The Office action, pp. 4-6, alleges that the spring members 132 Tentorio correspond to the claimed first and second brew chamber parts. Tentorio discloses that the lid and the flange of its cartridge are held by spring members 132, as shown in Fig. 2A thereof. In contrast, claim 1 of the present application recites that "the first brew chamber part and the second exchangeable capsule are adapted to each other such that the outer circumferential wall of the second exchangeable capsule engages at least a part of an inner circumferential wall of the first brew chamber part when loading the second exchangeable capsule into the first brew chamber part." 
Furthermore, if the spring members 132 of Tentorio were to hold the body of the cartridge, closing of the housing 102A, 102B with the upper chamber 104A, 104B and the lower chamber 108A, 108B would be obstructed. Tentorio is different from the system of claim 1, which includes "an apparatus including a first brew chamber part and a second brew chamber part forming a brew chamber for closing around one of the first exchangeable capsule and the second exchangeable capsule while preparing the quantity of the beverage." (Emphasis added). Claim 1 also recites that "the outer part of the second exchangeable capsule comprises a cup-shaped body, a lid and a flange, wherein the cup-shaped body comprises a bottom and an outer circumferential wall of the second exchangeable capsule." 
Thus, for at least these reasons, claim 1 (and claims 3, 5-9, 14-17 and 19 dependent therefrom) is not anticipate by Tentorio…” in Remark Page 1.
	The examiner’s response: The applicant argument above is not persuasive because:
brew chamber” cannot form by more than two “brew chamber parts” and the limitation “closing around” can be interpreted as closing partial surface on any part of the cartridge’s circumferential surface. 
	It is expressed that the prior art Tentorio’s brew chambers form by closing of the housing 102A, 102B with the upper chamber 104A, 104B and the lower chamber 108A, 108B with the spring members 132 in place, because Tentorio’s system using turn-table 124 to rotate the cartridges (A and B) and the spring members 132 in between of the housing 102A or 102B with the upper chamber 104A or 104B and the lower chamber 108A or 108B, and closing on it to form the brew chamber. The spring members are part of the forming of the brew chamber. The Zoomin fig. 1A below would better clarify how the brew chamber being form. Therefore there is no obstruction at all.

    PNG
    media_image13.png
    590
    901
    media_image13.png
    Greyscale


	The applicant’s argument: “…Double Patenting Rejection 
Claims 1-10, 13-17 and 19 were provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-3, 6, 8, 10-14, 16, 17, 20, 21, 27- 32, 34, 47 and 48 of coopending application 16/262,865. 
Claims 1-10, 13-17 and 19 were provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-20 of coopending application 16/261,469 (now granted). 
Claims 1-10, 13-17 and 19 were provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 2-26, 31 and 35-40 of coopending application 16/265,972. 
Claims 1-10, 13-17 and 19 were provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-21 of coopending application 16/265,949. 
The double patent rejections fail to cite the differences between the claims being examined and the supposedly conflicting claims and why those differences would have been obvious - including in view of the present amendments. Thus, withdrawal of the rejections is respectfully requested…” remark page 2.
	The examiner’s response: The applicant argument above is not persuasive because:
	It is noted that any deficiencies of obvious differences can be supplemented by a combination of the double patented application with any of the prior art of records cited in above rejection.  In this case, the copending application’s claims can be anticipated or render fairly obvious in combination with any prior arts that have been used in 102/103 above, in order to reject a double patenting against the present application’s claims. Therefore the double patenting rejections remain in place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761